PD-0462-15
                                      NO.                                     SIOZES&IV
SHAWN MAYREIS/                                  §                 in TlJE^5i!M3V(&Bi/yiiJo jo lanoo
TDCJ-CID #1876310,                              §                            Ml Q3AI3D3H
                                                §
        Appellant/Petitioner/                   §
                                                §                 CRIMINAL APPEALS
   VS.                                          §
                                                §
THE STATE OF TEXAS,                             §                                         FILED IN
        Appellee/Respondent.
                                                §
                                                §                 OF TEXAS
                                                                               COURT OF CRIMINAL APPEALS
                                                                                         APR 24 2015
                     APPELLANT'S MOTION FOR EXTENSION OF TIME TO
                         FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                    Abel Acosta, Clerk
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Appellant Shawn Mayreis respectfully moves the Court for a 60-day exten

sion of time/ or until July 7, 2015, to file his Petition for Discretionary

Review (PDR), as authorized by Tex.R.App.P. 10.5(b) and 68.2(c).

        1.   This case is presently pending in the Fourteenth Court of Appeals/

Houston/ Texas.*

        2.   The style and number of the case is Shawn Mayreis v. The State of

Texas, Appeal No. 14-13-00769-CR.

        3.   The style and number of the case in the trial court is The State of

Texas v. Shawn Mayreis, Cause No. 1340556; from the 184th District Court of

Harris County/ Texas.

        4.   The date of the Court of Appeals' judgment is March 24, 2015.

        5.   The Houston Court of Appeals affirmed the conviction on March 24,

2015.


        6.   The present deadline for filing a PDR is April 23, 2015.              The

present deadline for filing a motion for extension of time to file a PDR under

Tex.R.App.P. 68.2(c) is May 8, 2015.

     * The Court of Appeals previously granted Mr. Mayreis an extension of time to file a motion
for rehearing. That deadline is May 8, 2015. But after careful consideration, Mr. Mayreis has
decided not to file a motion for rehearing with the Court of Appeals.



Appellant's Motion for Extension of Tine to File Petition for Discretionary Review - Page 1
Mr. Shawn Mayreis
TDCJ-CID #1876310
Connally Unit
899 FM 632
Kenedy, Texas 78119

Texas Court of Criminal Appeals
Court Clerk
P.O.   Box 12308
Capitol Station
Austin, Texas 78711

       Re:   Shawn Mayreis v. The State of Texas, COA No. 14-13-00769-CR, TC No.
             1340556


Dear Court Clerk:


Please file the enclosed Pro Se Appellant's Motion for Extension of Time to
File Petition for Discretionary Review. Please notify me of any action taken
by the Court on my case.

Thank you.

Respectfully submitted,


Shawn Mayreis, Pro Se


Date
       n 4p^ *5"~
       7.    The length of time requested for the extension is 60 days from the

present deadline for filing a motion for extension of time to file a PDR under

Tex.R.App.P. 68.2(c).

       8.    The number of extensions previously granted regarding the item in

question is none.

       9.    The facts relied upon to show good cause for the requested extension

are:



       a. Mr. Mayreis was represented by court-appointed counsel during
       the appeal of this conviction to the Court of Appeals.

       b.    The trial court has not appointed counsel to file a PDR.

       c. The legal and factual issues addressed by the Court of Appeals
       are complex, and Mr. Mayreis cannot adequately prepare his PDR
       before the present deadline.

       d. Mr. Mayreis has no access to a copy machine and will have to mail
       the PDR home when complete to obtain copies for filing and service of
       process.


       e. Mr. Mayreis needs additional time to either prepare and file the
       PDR pro se or to seek legal assistance for filing the PDR.

       10.    Mr. Mayreis has neither the time nor the resources to ask opposing

counsel whether he or she has any objections to this Motion.                 The granting of

this Motion will not be prejudicial to the State because it will not undo past

executed effects of the judgment.

       WHEREFORE/ Appellant Shawn Mayreis respectfully moves the Court for a 60-

day extension of time/ or until July 7, 2015/ to file his Petition for

Discretionary Review/ as authorized by Tex.R.App.P. 10.5(b) and 68.2(c).

   SUBMITTED and SUBSCRIBED on this the I^f day of April/ 2015.
                                                           Respectfully submitted/


                                                           Shawn Mayreis/ Pro Se
                                                           TDCJ-CID #1876310
                                                           Connally Unit
                                                           899 FM 632
                                                           Kenedy/ Texas 78119


Appellant's Motion for Extension of Time to File Petition for Discretionary Review - Page 2
                                         DECLARATION


          "1/ Shawn Mayreis/ TDCJ-CID #1876310/ presently incarcerated in
     the Texas Department of Criminal Justice Correctional Institutions
     Division at the Connally Unit in Karnes County/ Texas/declare under
     penalty of perjury under Chapter 132 of the Texas Civil Practice and
     Remedies Code and 28 U.S.C. § 1746/ that the facts stated in this
     Motion for Extension of Time are true and correct and that I placed
     this Motion for Extension of Time in the prison mailbox on this date.

            "Executed on this the ,_Q_ day of April/ 2015."


                                                           Shawn Mayreis

                                  CERTIFICATE OF SERVICE

     I certify that on this the I I day of April/ 2015, I served the following
parties: with a true and correct copy of this Motion for Extension of Time by

U.S. mail through the prison mailbox in a postpaid package to the addresses

written below:


     Harris County District Attorney's Office
     Appellate Division
     1201 Franklin
     Houston, Texas 77002

     State Prosecuting Attorney
     P.O.   Box 13046
     Capitol Station
     Austin, Texas 78711



                                                           Shawn Mayreis




•Pfpellant's Motion for Extension of Tine to File Petition for Discreticnary Review - Page 3